Citation Nr: 1036498	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-21 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for epilepsy (previously 
claimed as blackouts).

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from June 1965 
to July 1965.  He also served in the Navy Reserves from March 
1965 to January 1967.
 
These matters come to the Board of Veterans' Appeals ("Board") 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Des Moines, Iowa, which reopened and denied the appellant's 
claims of entitlement to service connection for hypertension and 
epilepsy, and denied his claims of entitlement to service 
connection for PTSD and a mental condition.    

In August 2009, the Board remanded the appellant's claims for 
further development, specifically to obtain up-to-date treatment 
records and to afford him a VA examination and opinion regarding 
the etiology of his claimed disorders.  This was accomplished, 
and in May 2010, the VA Appeals Management Center issued a 
Supplemental Statement of the Case, in which it continued to deny 
the appellant's claims.  The claims folder has been returned to 
the Board for further appellate proceedings.

The issues of entitlement to service connection for hypertension 
and an acquired psychiatric disorder, to include PTSD, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the appellant if additional 
action is required on his part.


FINDING OF FACT

The medical evidence of record does not show the appellant to 
have been diagnosed with epilepsy in service, and he is not shown 
to have a current diagnosis of epilepsy.


CONCLUSION OF LAW

Epilepsy was neither incurred in, nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§  3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the appellant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) ( 2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claims.  Element (4), however, 
(regarding the requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains to 
the claims), was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective May 
30, 2008). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

By a letter dated January 2005, the appellant was advised of the 
information necessary to substantiate his claim of entitlement to 
service connection.  The RO informed him of the division of 
responsibility between VA and himself for obtaining the required 
evidence, and requested that he provide any evidence in his 
possession that pertained to such claim.  38 U.S.C.A. §5103(a); 
38 C.F.R. 
§ 3.159(b).  In addition, a subsequent letter, dated March 2006, 
advised the appellant of how VA establishes the disability rating 
and effective date elements of a claim, pursuant to 
Dingess/Hartman.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims folder contains the appellant's service treatment 
records, post-service private and VA treatment records, and a VA 
examination report dated February 2010.  Additionally, the claims 
file contains the appellant's statements in support of his 
claims.  The appellant has not referenced any outstanding records 
that he wanted VA to obtain or that he felt were relevant to his 
claims that have not already been associated with the claims 
folder.

A review of the February 2010 examination report shows that the 
examiner reviewed the complete claims folder, elicited from the 
appellant his history of blackouts and neurological 
symptomatology and treatment, performed a comprehensive physical 
examination, and provided clinical findings detailing the results 
of her examination.  She also provided a complete basis and 
rationale for her conclusion.  Accordingly, the Board concludes 
that the examination report is adequate upon which to base a 
decision in this case.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided every opportunity to submit evidence and argument 
in support of his claim and to respond to the VCAA notice.  The 
purpose behind the notice requirement has been satisfied because 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed claim.  
Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the 
claimant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . . 
."  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 
3.1(d) (2010).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training ("ACDUTRA") during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in line of duty; and any period of inactive duty for training 
("INACDUTRA") during which the individual concerned was 
disabled or died (i) from an injury incurred or aggravated in 
line of duty; or (ii) from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring during 
such training.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.6(a) (2010).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the claimant's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Although, under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a),  service 
connection for certain chronic diseases, such as epilepsy, may be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
(1) year from the date of separation from service, presumptive 
service connection for chronic diseases is only applicable if the 
veteran served 90 days or more during a period of war or after 
December 31, 1946.  38 C.F.R. § 3.307(a)(1).  In this case, 
because the appellant is not a veteran, pursuant to 38 U.S.C.A. 
§ 101(2), with 90 or more days service, presumptive service 
connection for epilepsy is not applicable.

A.  Entitlement to service connection for epilepsy.

The appellant contends that he currently suffers from epilepsy 
and/or blackouts as a result of sustaining a fall in the shower, 
in which he struck his head during ACDUTRA.

As an initial matter, the Board notes that the appellant's 
service treatment records are negative for complaints of, 
treatment for, or a diagnosis of epilepsy.  His March 1965 U.S. 
Naval Reserves enlistment examination revealed normal 
neurological findings, and on the accompanying medical history 
report, he specifically indicated that he had never experienced 
epilepsy or fits.  Instead, he stated that his health was 
"good."  However, in April 1966, following his ACDUTRA, the 
appellant underwent an annual Navy Reserves examination, at which 
time, he claimed that he had been experiencing "spells" since 
he was five-years-old, and said that he was now experiencing 
epileptic seizures.  In a note regarding his medical history, 
however, the examining physician wrote that the appellant's 
conflicting medical history statements between the time of 
enlistment and the 1966 examination "indicate[d] dishonesty 
[sic] in answers on original enlistment 89 [report of medical 
history] or the present 89.  Suspect this recent SF 89 due to 
anticipated two years active duty."  He concluded that the 
appellant's physical examination was normal but for anxious 
behavior and elevated blood pressure.

The appellant's post-service VA treatment records show that in 
March 1968, while hospitalized for another condition, the 
appellant reported that he had consulted physicians during 
service about his "spells," which he then claimed to have 
experienced since age nine.  He said the episodes consisted of 
the sensation of blurred voices that were difficult to 
understand.  The hospital discharge report shows that a review of 
his systems revealed essentially normal findings, including a 
neurological examination within normal limits.  An 
electroencephalogram (EEG) showed no seizure activity, and was 
deemed normal.

In February 2010, pursuant to the appellant's claim of 
entitlement to service connection for seizures, he was afforded a 
VA examination, at which time, he reported that, while servicing 
in ACDUTRA, he had experienced auditory disturbances and visual 
objects that appeared to be far away.  He also claimed that, 
during an EEG in 2000, he was told that he had  "spot in the 
brain" with petit mal seizure activity.  However, he added that 
he "grew out of his seizures years ago."  During the physical 
examination, the examiner found that the appellant displayed no 
seizure activity.  He noted, however, that the appellant's state 
of high anxiety may have led him to a perceived absence of 
thought, which he interpreted as petit mal seizures, although he 
noted that the appellant admitted to never having experienced a 
seizure to his knowledge.  The examiner concluded that the 
appellant did not have epilepsy or seizure activity.  

Based on a review of the complete claims folder, the Board finds 
that the probative evidence of record is against the appellant's 
claim of entitlement to service connection for epilepsy.  As 
noted above, the threshold requirement for service connection to 
be granted is competent medical evidence of the current existence 
of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Here, despite the appellant's claims of having a seizure disorder 
since childhood and having experienced seizures and/or epilepsy 
following a head injury in service, there are no service 
treatment records either demonstrating reports of, or treatment 
for a head injury, or a seizure disorder.  As noted above, 
although the appellant later claimed, during his April 1966 
annual examination after ACDUTRA that he had epilepsy, the 
medical examiner observed that no such findings were noted on his 
physical examination, and questioned the veracity of his 
statements, especially given his claims of good health and denial 
of epilepsy at the time of his enlistment examination.  

In addition to the competent medical evidence, the Board has 
considered the appellant's lay contention that he has epilepsy as 
a result of service.  In this regard, the Board notes that, as a 
lay person, the appellant is competent to report subjective 
complaints of which he has first-hand knowledge.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  As such, his reports 
of a continuity of symptomatology are entitled to some probative 
weight.  However, as a lay person, the appellant has not been 
shown to be capable of making medical conclusions or 
determination as to causation, and, thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992);  Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994).

Furthermore, even if the appellant's assertions of a continuity 
of symptomatology were accepted as accurate, there still must be 
medical evidence relating a current disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  In this case, the appellant himself has admitted that he 
has never actually experienced a seizure.  In addition, although 
he now claims that he experienced seizures following a head 
injury in service, he apparently did not report the injury at the 
time of the alleged incident.  This is evidence that weighs 
against his claim.  Rather, in this case, the VA examiner, after 
reviewing the appellant's service and post-service treatment 
records, performing a comprehensive examination and reviewing 
diagnostic test results, concluded that the appellant did not 
have epilepsy and did not suffer from a seizure disorder.  The 
Board finds the report of a competent healthcare professional 
outweighs the appellant's claims regarding epilepsy or an alleged 
seizure disorder in service.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for epilepsy.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of the 
"benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. 
§ 5107(b).  However, as there is not an approximate balance of 
evidence, that rule is not applicable in this case.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for epilepsy is denied.


REMAND

A.  Entitlement to service connection for hypertension.

The appellant contends that he currently suffers from 
hypertension as a result of an unreported attempted sexual 
assault during ACDUTRA.  A review of the claims folder, however, 
reveals that additional development is necessary in order to 
adjudicate his claim.  

Review of the appellant's service treatment records shows that, 
at the time of his March 1965 enlistment into the Navy Reserves, 
he reported on his medical history report that he either then 
had, or had a prior history of hypertension.  However, upon 
physical examination, his blood pressure was found to be within 
normal limits at 138/86.  At the time of his June 1965 
examination for ACDUTRA, the examiner noted that there was a 
question as to whether the appellant actually had hypertension, 
as his blood pressure readings were only slightly elevated at 
160/100 and 140/82.  

Following his period of ACDUTRA, the appellant continued his 
Reserve duty service with the Navy.  During his April 1966 annual 
Navy Reserves examination, he was found to have elevated blood 
pressure, with readings of 154/108, 160/102 and 152/112.  In 
January 1967, he was deemed not physically qualified for active 
duty or retention in the Reserves and was discharged.

The appellant's post-service VA treatment records show that in 
March 1968, he was hospitalized with a diagnosis of essential 
hypertension.  He told his treating practitioners that he had 
experienced hypertension for approximately seven years prior to 
enlisting in service, and claimed, incorrectly, that the 
condition had been noted by examiners at the time of his military 
induction examination.  His physician noted that, due to the 
absence of contributing historical facts for an etiology of his 
hypertension, and because of the relatively normal laboratory 
findings, the appellant had also been evaluated by renal 
services, who felt that his condition was most likely labile 
essential hypertension, a condition of fluctuating blood 
pressure.  Additional VA treatment records reveal that the 
appellant was subsequently placed on hypertension medication to 
control his blood pressure.

In August 2009, pursuant to his claim of entitlement to service 
connection, the Board remanded the appellant's claim to afford 
him a VA physical examination to determine the etiology of his 
hypertension.  During the February 2010 examination, the VA 
examiner concluded that it was less likely as not that the 
appellant's hypertension was the result of, or was related to any 
incident of service, to include alleged military sexual trauma.  
In addition to citing her research of similar cases in medical 
literature, she opined that, without any documentation of the 
event, or medical examinations or treatment afterward (excluding 
those rendered following service), his hypertension could have 
been the result of stress, and noted that she was not convinced 
that it was the result of an unreported incident or physical 
injury incurred during basic training.

In this regard, the Court has held that a medical examination 
report must contain not only clear conclusions with supporting 
data, but also a reasoned medical explanation connecting the two.  
See Nieve- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... 
must support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").  Once VA 
undertakes the effort to provide an examination for a service 
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).   

In addition, the Court has held that the Board is obligated by 
law to ensure that the RO complies with its directives; and where 
there is non-compliance with the remand orders of the Board, the 
Board errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

In this case, the Board notes that, although the VA examiner 
concluded that the appellant's hypertension was less likely as 
not the result of service, she failed to provide an opinion, as 
requested in the August 2009 remand, regarding whether his 
hypertension pre-existed service, and if so, whether the 28 days 
he spent on ACDUTRA aggravated the condition beyond its natural 
progression.

Accordingly, the Board finds that, regrettably, the case must 
again be remanded in order to obtain an opinion regarding whether 
the appellant's hypertension pre-existed service and, if so, was 
aggravated during his brief period of ACDUTRA.



B.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD. 

The appellant contends that he currently suffers from an acquired 
psychiatric disorder as a result of experiencing an assault and 
attempted sexual assault during active duty service.  A review of 
the claims folder reveals that additional development is 
necessary in order to adjudicate his claim.  

Service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) credible 
supporting evidence that the claimed in-service stressor 
occurred, and (3) a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2010).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1) (2009); see also, 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2009).  Otherwise, the law requires verification of a 
claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2009); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

If a PTSD claim is based on military sexual trauma or an in-
service personal assault, evidence from sources other than the 
claimant's service records may corroborate his or her account of 
the stressor incident.  38 C.F.R. § 3.304(f)(4) (2010).

Moreover, VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant that 
evidence from sources other than the claimant's service records 
or evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  See 67 Fed. Reg. 10330-10332 
(March 7, 2002); 38 C.F.R. § 3.304(f)(4).

The Board notes that 38 C.F.R. § 3.304(f)(4) was revised in 2002 
to provide for specific notification to claimants alleging an 
undocumented personal assault in service concerning the types of 
evidence, other than service records, which could be submitted to 
corroborate such assault.  In particular, if a PTSD claim is 
based on an in-service personal assault, evidence from sources 
other than the claimant's service records may corroborate his or 
her account of the stressor incident.  Examples of such evidence 
include, but are not limited to the following: records from law 
enforcement authorities, mental health counseling centers, 
hospitals, or physicians, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  Examples 
of behavioral changes that may constitute credible evidence of 
the stressor include, but are not limited to the following: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  38 
C.F.R. § 3.304(f)(4); see Patton v. West, 12 Vet. App. 272 (1999) 
(holding that special VA Adjudication Procedure Manual 
evidentiary procedures apply in PTSD personal assault cases).

In this case, although the RO sent the appellant a VCAA letter 
that addressed his claim of entitlement to service connection for 
PTSD, and asked for specific details regarding his claimed 
stressors, the letter did not provide notice of the special 
evidentiary requirements and procedures for PTSD claims based on 
personal assault.  See 38 C.F.R. § 3.304(f)(4) (2010); Patton v. 
West, supra.  As such, a remand of the claim to provide notice to 
the appellant of the various forms of evidence he may submit to 
substantiate his claim is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the appellant the 
appropriate VCAA letter for a PTSD claim 
based on personal assault. The letter should 
include notice that in-service personal 
assault may be corroborated by evidence from 
sources other than the service records.   
Examples of such evidence as listed in 38 
C.F.R. § 3.304(f)(4) should be provided.  The 
appellant should be provided sufficient time 
to respond to the notice letter.

2.  Send the appellant's claims file to the 
same examiner who performed the February 2010 
examination in order to obtain an addendum 
opinion regarding the date of onset of the 
appellant's hypertension and, if it pre-
existed active duty service, whether it is at 
least as likely as not (50 percent or greater 
probability) that the 28 days he spent on 
active duty for training aggravated 
(permanently increased in severity) his 
hypertension beyond the normal course of its 
progression.  

The examiner is also asked to provide an 
opinion on the following: if the appellant's 
hypertension, did NOT pre-exist the ACDUTRA 
service, is it at least as likely as not (50 
percent or greater probability) that his 
elevated blood pressure readings in June 1965 
and April 1966 were early manifestation of 
the labile hypertension that was subsequently 
diagnosed in March 1968, following service?  
Any and all opinions must be accompanied by a 
complete rationale.  

The appellant may be recalled for another 
physical examination, if deemed warranted.

3.  If the examiner who performed the 
February 2010 examination is no longer 
available, then the appellant should be 
afforded a new examination to answer the 
questioned posed in paragraph (2) above.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this remand 
and, if not, implement corrective procedures.  
See Stegall v. West, supra.

5.  Thereafter, the issues on appeal should 
be readjudicated.  If any benefit sought on 
appeal is not granted to the appellant's 
satisfaction, he and his representative 
should be provided with a Supplemental 
Statement of the Case and afforded the 
opportunity to respond thereto.  The matter 
should then be returned to the Board, if in 
order, for further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


